Title: To Thomas Jefferson from James Monroe, 11 April 1792
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            April 11. Senate chamber
          
          Be so kind as inform me whether in consequence of our conversation respecting the nominations for command of, and inferior appointments in the army, there is any executive calculation on my conduct. An opposition will probably be made to the Commander, but most certainly if there is in the most distant degree, I shall not join in it, especially as tis possible (as it has been hinted by King viz the opposition) it may not bring forward if successful a more suitable person.
          
            Jas. Monroe.
          
        